United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       June 28, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
                                No. 06-50792
                              Summary Calendar


                       UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                   versus

                               MIGUEL HINES,

                                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                          USDC No. 7:05-CR-218
                          --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Miguel Hines appeals his 30-month sentence following his

guilty-plea conviction for distributing crack cocaine within 1,000

feet of a school, in violation of 21 U.S.C. §§ 841(a)(1) and 860.

     Hines argues that his sentence was unreasonable because it was

calculated     based   upon   conduct   which    was    neither    admitted,

adjudicated, or proven, and therefore violated United States v.

Booker, 543 U.S. 220, 260-63 (2005).             He asserts that he was

sentenced based on 2.75 grams of crack cocaine, rather than the



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1.66 grams alleged in Count 2 of the indictment to which he pleaded

guilty.

     The Government seeks enforcement of the plea agreement in

which Hines waived the right to appeal any aspect of his sentence

except certain claims such as ineffective assistance of counsel.

Hines does not address the waiver provision in his own brief, and

he has not filed a reply to the Government’s brief.    A review of

the record shows that the appeal waiver was knowing and voluntary

and bars review of Hines’s sentencing issue.   See United States v.

Bond, 414 F.3d 542, 544 (5th Cir. 2005).

     Hines also argues that he was denied effective assistance of

counsel.   A claim of ineffective assistance of counsel generally

will not be considered for the first time on direct appeal because

there has not been an opportunity to develop evidence on the claim.

United States v. Lampazianie, 251 F.3d 519, 527 (5th Cir. 2001).

The record here has not been sufficiently developed to permit

consideration of Hines’s claims on direct appeal.

     Accordingly, without prejudice to Hines’s right to file a

motion pursuant to 28 U.S.C. § 2255, the judgment of the district

court is AFFIRMED.




                                2